IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-10827
                         Summary Calendar


                     United States of America,

                                                 Plaintiff-Appellee,

                              versus

                       Manuel Orozco Villa,

                                              Defendant, Appellant.


          Appeal from the United States District Court
                             for the
                   Northern District of Texas
                         (3:95-CR-084-D)

                         September 20, 1996

Before JOHNSON, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Manuel Orozco Villa argues that the evidence presented at

trial was insufficient to support his conviction for conspiracy to

possess with intent to distribute cocaine. Because Villa failed to

renew his motion for acquittal at the close of all of the evidence,

Villa’s claim can be reviewed only to determine whether it was a

manifest miscarriage of justice to convict Villa.1       See United


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     1
        In United States v. Pennington, 20 F.3d 593, 597 n.1 (5th
Cir. 1994), the Court questioned whether the miscarriage of justice
States v. Laury, 49 F.3d 145, 151 (5th Cir.), cert. denied, 116 S.

Ct. 162 (1995); United States v. Vaquero, 997 F.2d 78, 82 (5th

Cir.), cert. denied, 510 U.S. 1016 (1993).            “Such a miscarriage of

justice would exist only if the record is devoid of evidence

pointing to guilt, or . . . because the evidence on a key element

of the offense was so tenuous that a conviction would be shocking.”

United States v. Pierre, 958 F.2d 1304, 1310 (5th Cir.) (en banc)

(internal quotations and citations omitted), cert. denied, 506 U.S.
898 (1992).    After reviewing the record in this action, the Court

finds that the evidence presented at trial was sufficient to

support the conviction of Mr. Villa.2

     The district court did not abuse its discretion in ruling that

statements made by Villa’s coconspirator were inadmissible. The

statements    were   hearsay    and    the    requirements   of   the   hearsay

exception were not met.        See FED. R. EVID. 804(b)(3); United States

v. Sanchez-Sotelo, 8 F.3d 202, 213 (5th Cir. 1993), cert. denied,

114 S. Ct. 1410 (1994).

     The   district    court     did    not    err   in   overruling    Villa’s


standard is distinguishable from the sufficiency of the evidence
standard. “However, because only the court sitting en banc can
reverse precedent,” Villa’s insufficient evidence claim must be
reviewed under the miscarriage of justice standard. United States
v. Laury, 49 F.3d 145, 151 n.15. (5th Cir.), cert. denied, 116 S.
Ct. 162 (1995).
     2
        It should be noted that even if Villa’s conviction was
reviewed under a sufficiency of the evidence standard, the evidence
presented at trial would be sufficient to support Villa’s
conviction. See United States v. Sanchez , 961 F.2d 1169, 1173
(5th Cir.), cert. denied, 506 U.S. 918 (1992).

                                        2
objection, based on Batson v. Kentucky, 476 U.S. 79 (1986), to the

Government’s peremptory challenges of two potential jurors.    The

Government articulated racially-neutral reasons for the exercise of

its peremptory strikes and the district court did not abuse its

discretion when it determined that Villa had failed to meet his

burden of proving purposeful discrimination.   See Puckett v. Elem,

115 S. Ct. 1769, 1770-71 (1995).

     AFFIRMED.




                                   3